UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year endedDecember 31, 2013 o TRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission File No. 000-31199 U.S. RARE EARTHS, INC. (Exact Name of Issuer as specified in its charter) Nevada 87-0638338 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer File No.) 5600 Tennyson Parkway, Suite 240, Plano, Texas (Address of Principal Executive Offices) (Zip Code) (972)-294-7116 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.oYesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþNo As of June 30, 2013 (the last business day of our most recently completed second fiscal quarter), based upon the last reported trade on that date, the aggregate market value of the voting and non-voting common equity held by non-affiliates (for this purpose, all outstanding and issued common stock minus stock held by the officers, directors and known holders of 10% or more of our common stock) was $14,822,632. As of March 31, 2014, we had 32,188,934 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE:None TABLE OF CONTENTS Page PART 1 ITEM 1. Business 6 ITEM 1A. Risk Factors 20 ITEM 1B. Unresolved Staff Comments 30 ITEM 2. Properties 6 ITEM 3. Legal Proceedings 30 ITEM 4. Mine Safety Disclosure 30 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 ITEM 6. Selected Financial Data 33 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 8. Financial Statements and Supplementary Data 39 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 ITEM 9A. Controls and Procedures 40 ITEM 9B. Other Information 42 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 43 ITEM 11. Executive Compensation 50 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 57 ITEM 14. Principal Accounting Fees and Services 61 PART IV ITEM 15. Exhibits, Financial Statement Schedules 63 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION The statements contained in this Annual Report of U.S. Rare Earths, Inc. and its consolidated subsidiaries that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, or the Exchange Act. These forward-looking statements are identified as any statement that does not relate strictly to historical or current facts. Statements using words such as “may,” “could,” “should,” “expect,” “plan,” “project,” “strategy,” “forecast,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “pursue,” “target,” “continue,” or similar expressions help identify forward-looking statements. Additionally, statements concerning future matters such as revenue projections, projected profitability, growth strategies, development of new products, enhancements or technologies, possible changes in legislation and other statements regarding matters that are not historical are forward-looking statements. The forward-looking statements contained in this Annual Report are largely based on the expectations of management, which reflect estimates and assumptions made by management. These estimates and assumptions reflect management’s best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this Annual Report are not guarantees of future performance, and management cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will in fact occur. Our actual results may differ materially from those anticipated, estimated, projected or expected by management. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report. When considering forward-looking statements, please read “Item 1A.Risk Factors” and “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this Annual Report. Information regarding the demand, pricing, uses and reserves of rare earth elements set forth in “Items 1 and 2.Business and Properties” include statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third party research, surveys and studies are reliable, we have not independently verified such information. 3 GLOSSARY OF SELECTED MINING TERMS U.S. Rare Earths, Inc. and its consolidated subsidiaries are referenced in this Annual Report by phrases such as “we,” “our,” or “us,” depending on the context in which the statements are made. For convenience, this glossary includes selected mining terms used in this annual report on Form10-K that may be technical in nature: “AEC” means the United States Atomic Energy Commission. “Assay” – a measure of the valuable mineral content. “BLM” means the United States Bureau of Land Management and any successor entity having authority with respect to our claims. “Claims” means the approximately 1,300 unpatented mining claims on approximately 25,000 acres of land in Colorado, Idaho and Montana held by us. “Core” means the long cylindrical piece of a rock, about an inch in diameter, brought to the surface by diamond drilling. “Deposit” means an informal term for an accumulation of mineral ores. “Diamond drilling” means a drilling method in which the cutting is done by abrasion using diamonds embedded in a matrix rather than by percussion.The drill cuts a core of rock, which is recovered in long cylindrical sections. “Exploration stage” means the US Securities and Exchange Commission’s descriptive category applicable to public mining companies engaged in the search for mineral deposits and ore reserves and which are neither in the development or production stage. “Feasibility Study” means an engineering study designed to define the technical, economic, and legal viability of a mining project with a high degree of reliability. “Grade”means the metal content of ore, usually expressed in troy ounces per ton (2,000 pounds) or in grams per ton or metric tonnes that contain 2,204.6 pounds or 1,000 kilograms. “Lanthanide elements” mean the 15 chemical (metallic) elements known as rare earth elements. “Lode” means a mineral deposit in a solid rock. “Mineral reserve” means that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves are customarily stated in terms of “Ore” when dealing with metalliferous mineral. “Ore” means naturally occurring material from which a mineral or minerals of economic value can be extracted profitably or to satisfy social or political objectives. The term is generally but not always used to refer to metalliferous material, and is often modified by the names of the valuable constituent; e.g., iron ore. “Ore body” means continuous, well-defined mass of material of sufficient ore content to make extraction economically feasible. “Probable reserves” means reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for proven (measured) reserves, is high enough to assume continuity between points of observation. “Project” or “Prospect” means an identified group of claims consolidated for exploration activities, the value of which has not been determined by exploration. 4 “Proven reserves” means reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. “Rare Earth Elements” or “REEs” include the 15 chemical (metallic) elements known as “lanthanide elements” (cerium, lanthanum, neodymium, praseodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium and lutetium) and yttrium and scandium. “Trend” means a general term for the direction or bearing of the outcrop of a geological feature of any dimension, such as a layer, vein, ore body, or fold. “Unpatented mining claim” means a parcel of property located on federal lands pursuant to the General Mining Law and the requirements of the state in which the unpatented claim is located, the paramount title of which remains with the federal government. The holder of a valid, unpatented lode-mining claim is granted certain rights including the right to explore and mine such claim. “Vein” means a mineralized zone having a more or less regular development in length, width, and depth, which clearly separates it from neighboring rock. 5 PART I ITEMS1 and 2.BUSINESS AND PROPERTIES General Information We are a rare earth elements exploration company seeking to identify and ultimately mine commercially-viable sources of domestic rare earth elements. We historically had two business segments:(i) co-op advertising services which encompass radio, TV, cable, print or outdoor advertising, print ads and production of electronic commercials conducted through Media Depot, Inc., a wholly-owned subsidiary of the Company, and it subsidiary Media Max, Inc., as well as certain other assets held by us or the Media Business; and (ii) a rare earth elements exploration and claims business acquired through merger with several companies. Our media business operated at a loss in each of the calendar years ended December 31, 2013 and 2012, before taxes. For that reason, management has determined to exit the advertising business, and to focus solely on the creation of a completely independent American-based rare earth exploration company with claims located in the continentalUnited States. Currently our operations are exploratory in nature. We currently hold over 1,300 unpatented mining claims on approximately 25,000 acres of land in Montana, Idaho and Colorado. We are not producing rare earth elements from any of our claims and further exploration will be required in order to evaluate and identify the commercial viability of producing rare earth elements from any of our claims. As a result, we have no probable or proved reserves of rare earth elements. Our principal executive offices are located at 5600 Tennyson Parkway, Suite 240, Plano, Texas 75024. The telephone number is 972-294-7116. Our website address is www.usrareearths.com. Our common stock currently trades on the Over the Counter Bulletin Board under the symbol “UREE”. Company History and Structure We were originally organized for general investment purposes in the State of Delaware on July 27, 1999, under the name “Calypso Financial Services, Inc.” We entered the advertising business through the merger of Calypso Acquisitions, Inc., a wholly-owned subsidiary of ours, with and into Media Depot, Inc., a Nevada corporation, on December 31, 2007. Following the acquisition, we changed our name to Calypso Media Services Group, Inc. and re-domiciled as a Nevada corporation. In December 2010, Calypso Media Services Group entered the mining exploration business through the merger of its wholly-owned subsidiary, Calypso Merger, Inc., into Seaglass Holding Corp., which held rights to more than 600 unpatented lode mining claims on more than 12,000 acres of land located in Fremont, Gunnison and Saguache Counties of Colorado. These mineral claims are on, near, or adjacent to anomalous features believed to contain rare earth elements. Pursuant to the terms of the merger agreement, the stockholders of Seaglass exchanged 100% of the outstanding common stock of Seaglass for 5,900,000 unregistered shares of our common stock valued at $.50 per share or $2,950,000. An independent evaluation was performed by a licensed professional engineer to estimate the fair market value of the claims on the date of acquisition. Based on this report, we assigned a fair value to the claims of $326,000 and recorded an impairment expense of $2,624,000 for the year ended December 31, 2010. At the time of the Seaglass merger, Calypso Media Services Group changed its name to Colorado Rare Earths, Inc. Colorado Rare Earths further expanded its exploration business in August 2011 when U.S. Rare Earths, Inc., a Delaware corporation, was merged into Seaglass. With this merger, Colorado Rare Earths acquired rights to 583 unpatented lode mineral claims located in Lemhi County, Idaho, and 56 unpatented lode mining claims located in Beaverhead and Ravalli Counties, Montana. The mineral claims are located on over 10,000 acres of land on, near, or adjacent to anomalous values of various rare earth elements. Pursuant to the terms of the merger agreement, the U.S. Rare Earths Delaware stockholders exchanged 100% of their outstanding common stock for 5,000,000 unregistered shares of our common stock valued at $2.85 per share. As part of the acquisition price, we also assumed several notes payable in the aggregate amount of $1,450,000. At the closing, we paid $500,000 related to the booked notes payable. We did not obtain a valuation of the mineral properties at the time of the merger. As a result, we assigned a fair value to the claims of $0 and recorded an impairment expense of $15,678,000 for the year ended December 31, 2011. Following the merger, we changed our name to “U.S. Rare Earths, Inc.” 6 We have maintained most of the claims acquired through the above-described mergers and have added new claims. Today, we hold over 1,300 mining claims for rare-earth elements located on approximately 25,000 acres of land in Montana, Idaho, and Colorado These include the Powderhorn Project in Fremont, Gunnison and Saguache Counties, Colorado, the Lemhi Pass, Diamond Creek, and North Fork Projects in Lemhi County, Idaho and the Last Chance and Sheep Creek Projects located in Beaverhead and Ravalli Counties, Montana, respectively. Exploration on these projects is discussed below under “Properties – Mining Claims” below. Current Operations Our current operations are exploratory in nature. We are considered an exploration stage company under SEC criteria because we have not demonstrated the existence of proven or probable reserves at our claims and have not conducted any actual mining operations. Accordingly, as required under SEC guidelines and U.S. GAAP for companies in the exploration stage, all of our investments in mineral properties to date have been expensed as incurred and therefore do not appear as assets on our balance sheet. We expect exploration expenditures will continue during 2014 and subsequent years. We expect to remain as an exploration stage company for the foreseeable future. We will be deemed an exploration stage company until such time as we demonstrate the existence of proven or probable mineral reserves that meet SEC guidelines. Likewise, unless mineralized material is classified as proven or probable reserves, substantially all expenditures for mine exploration and construction will continue to be expensed as incurred. Our principal source of liquidity for the next several years will be capital raises through the sale and issuance of equity and debt securities. However, since our ability to raise additional capital will be affected by many factors, most of which are not within our control, there can be no assurance given that we will in fact be able to raise the additional capital, as and when needed, to fund our ongoing operations. Please see “Item 1A.Risk Factors” and “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional information regarding the challenges we face in raising capital and our current liquidity. Rare Earth Elements Market Overview The following discussion includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third party research, surveys and studies are reliable, we have not independently verified such information. What are Rare Earth Elements? The rare earth elements are a group of 17 chemical (metallic) elements consisting of the 15 lanthanide elements along with yttrium and scandium. They share many similar properties, and all tend to occur together in geological deposits, although in varying concentrations. Rare earth elements are relatively common; however, they are referred to as “rare” because they are widely dispersed and not often found in commercially exploitable concentrations. The principal mineral sources for rare earth elements are bastnasite, monazite and loparite, and the related lateritic ion-adsorption clays. Despite their relative abundance, rare earth elements are more difficult to mine and extract than equivalent sources of transition metals, making rare earth elements relatively expensive. Rare earth elements generally fall into one of two categories – light rare earth elements, which include scandium, lanthanum, cerium, praseodymium, neodymium, promethium, and samarium and heavy rare earth elements, which include gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium and yttrium. Rare earth element mineral deposits are usually rich in either light rare earth elements or heavy rare earth elements, but rarely contain both in significant quantities. While light rare earth elements tend to be more abundant, one light rare earth element – neodymium – and four heavy rare earth elements – europium, terbium, dysprosium and yttrium – are in sufficiently short supply that they are referred to as “critical rare earth elements”. 7 Rare Earth Element Uses Rare earth elements are necessary components in many high technology and green energy related products in both civilian and defense applications. Currently, the dominant end uses for rare earth elements in the United States are for automobile catalysts and petroleum refining catalysts, use as phosphors in color television and flat panel displays (cell phones, portable DVDs, and laptops), permanent magnets and rechargeable batteries for hybrid and electric vehicles, and numerous medical devices. There are important defense applications such as jet fighter engines, missile guidance systems, anti-missile defense systems, and satellite and communication systems. Permanent magnets containing neodymium, gadolinium, dysprosium, and terbium are used in numerous electrical and electronic components and new-generation generators for wind turbines. The following table identifies various applications for each of the rare earth elements: Rare Earth Elements Selected Applications Cerium Auto catalyst, chemical oxidizing agent, polishing powder, yellow colors in glass and ceramics, catalyst for self-cleaning ovens, fluid catalytic cracking catalyst for oil refineries. Dysprosium Permanent magnets, lasers, and magnetostrictive alloys such as Terfenol-D. Erbium Infrared lasers, vanadium steel, and fiber-optic technology. Europium Red band blue phosphors, lasers, mercury vapor lamps, fluorescent lamps, and nuclear magnetic resonance imaging. Gadolinium Permanent magnets, high refractive index glass, lasers, X-ray tubes, computer memories, neutron capture, MRI contrast agent, NMR relaxation agent, and magnetostrictive alloys such as Galfenol; also a steel additive. Holmium Lasers, wavelength calibration standards for optical spectrophotometers, and magnets. Lanthanum Hybrid engines, metal alloys, high refractive index and alkali-resistant glass, hydrogen storage, battery electrodes, camera lenses, and fluid catalytic cracking catalyst for oil refineries. Neodymium Permanent magnets, lasers, violet colors in glass and ceramics, didymium glass, ceramic capacitors Praseodymium Permanent magnets, lasers, core material for carbon arc lighting, colorant in glasses and enamels. Promethium Nuclear batteries. Samarium Permanent magnets, lasers, neutron capture and masers. Scandium Light aluminum-scandium alloys for aerospace components, additive in metal halide lamps and mercury vapor lamps, and radioactive tracing agent in oil refineries. Terbium Green phosphors, lasers, fluorescent lamps, and magnetostrictive alloys like Terfenol-D. Thulium Portable X-ray machines, metal halide lamps and lasers. Ytterbium Infrared lasers, chemical reducing agent, decoy flares, stainless steel, stress gauges, and nuclear medicine. Yttrium Lasers, TV red phosphor, high temperature superconductors, zirconia, microwave filters, energy efficient light bulbs, spark plugs, and gas mantles; also a steel additive. Sources: “Rare Earth Elements: The Global Supply Chain” by Marc Humphries, December 16, 2013 (published by the Congressional Research Service), and “Rare Earth Elements 101” published by IAMGOLD, April 2012. 8 Rare Earth Element Demand Industrial Materials Co of Australia Pty Ltd., or IMCOA, widely recognized as an independent source for rare earth element forecasting, estimated worldwide demand for rare earth elements in2010 to be approximately100,000 metric tons. IMCOA estimates demand will be approximately 160,000 metric tons in 2015 and 200,000 to 240,000 metric tons in 2020, as compared to 120,000 to 130,000 metric tons in 2013. The Congressional Research Service Report entitled “Rare Earth Elements: The Global Supply Chain” by Marc Humphries dated December 16, 2013, or CRS Report, estimated rare earth elements demand by application for 2010 and 2015 based on data provided by IMCOA in 2011 as follows: Rare Earth Demand by Application-U.S. and World, 2010 9 Rare Earth Demand by Application-U.S. and World, 2015 Rare Earth Element Production and Reserves Until 1948, most of the world’s rare earth elements were sourced from placer sand deposits in India and Brazil. In the 1950s, South Africa became the dominant supplier. From the 1960s through the 1980s, the Mountain Pass mine in California was the leading producer of rare earth elements and gave the United States sufficient supply to be self-reliant in rare earth elements. As illustrated by the following table provided by the U.S. Department of Interior (U.S. Geological Surveyor “USGS”)“showing production and reserves of rare earth elements by country in 2011, China now dwarfs all other producers, supplying some 95% of the world’s rare earth elements. During late 2012, Molycorp’s Mountain Pass mine in California came back into production and according to the CRS Report produced 10,118 metric tons of rare earth elements in 2013. In addition, Lynas Corporation’s Mt. Weld mine in Australia has come on line, but has yet to reach its projected production capacity of 11,000 metric tons per year. However, given the timeline for current exploration projects to come into production, if at all, it is likely that China will continue to dominate the market for rare earth elements for the foreseeable future. 10 With estimated world-wide rare earth elements production of 111,000 tons in 2011 and projected demand of 160,000 tons in 2015 and between 200,000 and 240,000 tons by 2020, it is clear that additional sources of rare earth elements must come on line if world demand is to be met. Although China is projected by IMCOA to increase production to 130,000 tons by 2016, the ameliorating effect of that increase on the global supply/demand imbalance will be offset by export quotas China began imposing in 2010 when it reduced exports from the prior year by 40%. According to IMCOA, Chinese export quotas are projected to decrease by a third from 30,200 tons in 2011 to 22,000 tons in 2016. In 2011, the rest of the world's demand exceeded Chinese exports of rare earth elements by 4,800 tons. By 2016, this gap is projected to widen to 34,000 tons indicating a need for a substantial increase of supply sources outside China. While production from new operations such as Mountain Pass and Mt. Weld may be able to make up some of the shortfall between demand and supply, several forecasts show that there will likely be significant shortfalls. Concern with respect to shortfalls is particularly acute with respect to critical rare earth elements. Rare Earth Element Prices According to The Congressional Research Report, prices of rare earth elements rose rapidly following China’s reduction of rare earth element exports beginning in 2010, but declined in the first half of 2012 and declined further by the second quarter in 2013. Further, according to this report, most rare earth experts would agree that the most recent restrictions on Chinese exports and lack of capacity elsewhere in the world led to the sharp price rise and while price declines resulted from softer demand (e.g., some substitution, high stocks, and a slow economic recovery). China’s dominance of the global rare earth elements market gives it the ability to control the pricing of rare earth elements for the foreseeable future. The following table shows prices from 2008 to mid-year 2013 for selected rare earth elements. Source: CRS Report as provided by IMCOA, 2011, 2013 and METI, 2011. We believe that the anticipated shortages of rare earth elements worldwide, coupled with the desirability from the standpoint of national security for developing sources of rare earth elements within the United States, creates an opportunity to develop a successful rare earth elements mining and processing business. We are at the early stages of exploration on our Montana, Idaho, and Colorado prospects and have neither proven nor probable reserves; nor have we completed preliminary feasibility studies for any of these prospects. However, the results of our exploration to date and prior exploration activity on our prospects, cause us to believe this to be an opportunity worth pursuing. 11 Please see “Properties – Mining Claims” below for a detailed explanation of our mining claims and prospects and the exploration activity to date with respect to each major prospect. Properties We do not own real property nor have plans to acquire any real estate. Our mining claims and other real property interests specifically related to mining are disclosed below. Mining Claims We hold more than 1,300 unpatented mining claims encompassing approximately 25,000 acres of land in Colorado, Idaho, and Montana. These claims have been filed pursuant to the General Mining Law of 1872, as amended, or General Mining Law, on lands where both the surface and mineral interest are owned by the United States government. The holder of an unpatented mining claim has a unique property interest. A citizen of the United States who complies with the statutory requirements for locating an unpatented mining claim physically staking the claim on open public land, making a discovery of valuable minerals, and filing the required documents automatically acquires the full interest in the claim, without any action by the government. For purposes of the federal mining law, a “citizen” includes a corporation organized under the laws of any state (or an unincorporated association such as a partnership, limited partnership, joint venture, or trust). No governmental authorization is required for the claim owner to merely hold (without exploring or developing) its interest in the claim. Upon making a discovery of valuable minerals, the locator of a federal mining claim receives the “exclusive right of possession and enjoyment” of all “veins, lodes, and ledges throughout their entire depth,” effectively providing the locator of a mining claim the right to pursue the extensions of any identified vein beyond the side-line limits of a lode location. The locator also receives the exclusive right to possess all surface areas within the claim for mining purposes, but the United States retains the right to manage the surface of the property for other purposes. A locator’s possessory rights are considered vested property rights in real property with full attributes and benefits of ownership exercisable against third parties, and these rights may be sold, transferred and mortgaged. While the law provides that the locator may be eligible for a conveyance from the United States of the full fee simple estate in the lands (known as a “patent” of the land) upon compliance and proof of further requirements, there has been a moratorium on the issuance of such patents since 1991. Nevertheless, a locator’s possessory rights to mine all of the minerals to exhaustion are complete in unpatented claims, and the locator is never required to apply for or obtain a patent in order to fully mine the minerals found on the claims. The United States remains the legal title holder to the lands on which an unpatented claim is located as provided by federal law. While the locator has full possessory rights to the surface and the minerals under the surface, these rights are subject to certain statutory requirements and limitations, such as the payment of annual assessment fees and making annual filings with the government. Failure to perform these ongoing requirements will result in loss of the right to maintain the claims. Our claims and our activities to date with respect to our claims are discussed below. Montana and Idaho Summary.We have more than 700 claims in Beaverhead and Ravalli Counties, Montana, and in Lemhi County, Idaho, encompassing an area of more than 14,000 acres of land. All of these claims are located on properties that are part of a mineralized trend known as the Lemhi Pass Mineral Trend. This trend extends for about 60 miles through Montana and Idaho and contains known anomalous rare earth mineralization. For purposes of exploration and assessment, we have broken our claims in the Lemhi Pass Mineral Trend into five exploration projects, two in Montana (the Last Chance Project and the Sheep Creek Project) and three in Idaho (the North Fork Project, the Lemhi Pass Project, and the Diamond Creek Project). The relative positions of these Projects within the Lemhi Pass Mineral Trend may be seen on the map below. 12 History of Exploration in the Lemhi Pass Mineral Trend.The Lemhi Pass Mineral Trend has hadtwo general periods of exploration and prospecting, the first of which started in 1883 and was principally for copper. The second period began in 1950 following the discovery of thorium in the area and extended through the 1980’s. This exploration was conducted by various entities, sometimes with federal government funding, and was focused upon the potential use of thorium in the area as fuel for nuclear reactors. This exploration included core-hole drilling and surface sampling, as well as some surface excavation to expose a mineral vein in many areas, including several longitudinal cuts that expose the vein over intervals for 2,300 feet south from its northwest exposed end. In addition, some underground exploration was undertaken. Several horizontal mine shafts were excavated extending some 2,500 feet and also a vertical shaft of 80 feet. While much of the analysis of this exploration is unavailable, the Idaho Bureau of Mines and Geology issued four reports over this period evaluating the Lemhi Pass rare earth-thorium mineralization trend. This work indicates of the presence of monazite, xenotime, and thorite – mineral sources for rare earth elements. Associated minerals include principally specular hematite, magnetite, feldspars, quartz, barite, rutile, and particularly goethite along mineralized fracture/shear zones. From 1965 through 1968, the U.S. Atomic Energy Commission, or AEC evaluated the Lemhi Pass Mineral Trend and issued several reports detailing grab-sample assay chemistry, geology, mineralogy, and sample locations encompassing the entire trend. The AEC authors (Sharp and Hetland, AEC-RID-3, 1968, and Austin, AEC-RID-2, 1968) collected 200 samples from over one hundred sites in this trend. The Last Chance Claim forms a part of the AEC work, included sampling on the Last Chance Project. Metallurgical investigations (cited by Sharp, AEC-RID-3) at the time by the U.S. Bureau of Mines indicated that recovery of REEs, with an acid cure, could be between 50-70% of the rare earth elements present in the deposit. Expanding on original exploration works by others, Mortimer Staatz in U.S. Geological Service publication 1049A (1979) completed a survey of the area encompassing Lemhi Pass in 1979. Staatz reported that rare earth-thorium mineralization occurs in 219 known veins along Lemhi Pass, the largest vein being located on our Last Chance Project, which is up to 39 feet thick, with a stated “known length of 4,350 feet”. The area veins typically have strikes (orientation of length) from N 40° W to N 80° E, with a dip that varies between 40⁰ and 70⁰ SE, and follow irregular fractures in the host rock. Staatz’s non-compliant surface sampling assay work reports Last Chance vein REO grades from 0.18 to 2.04% by weight. 13 These published works, together with some privately available data concerning this early exploration, were of great use to us and our predecessors in locating our claims in the Lemhi Pass Mineral Trend. The Montana Projects Last Chance The Last Chance Project consists of 44 claims encompassing about 940 acres. The majority of our exploration work in 2013 was performed in this Project, and we intend to do further exploration in the near future. We currently hold exploration permits for this Project through the end of 2014, at which time the permit will have to be renewed. The Last Chance Project is located approximately 25 miles SSE of Salmon, ID on Forest Service Land in the Beaverhead National Forest District in Lemhi County. ID and Beaverhead County, MT. This project is accessed by traveling south on Idaho Highway 28 to Tendoy, ID. Then east (left) on the Lewis & Clark Highway/Agency Creek Road 13.9 miles into Montana turning south (right) onto Frying Pan Road to the project area. All other access is by foot or helicopter. The majority of our 2013 exploration activity was conducted on the Last Chance Project’s main vein, which is one of the longest known veins in the Lemhi Pass Mineral Trend and extends up to 3,350 feet along its length. Our 2013 work consisted of a compliant diamond core drilling and channel sampling program which defined a deposit with moderate-high critical rare earth elements mineralization. Eight core holes were drilled with hole depths reaching up to 520 feet. All eight of the drill holes intersected the vein. In addition, 12 channel samples were taken along the known length of the vein. The drill core data, along with the surface channeling sampling and field mapping, provided over 165 data points for evaluation purposes and conceptualization of a deposit model. In addition to the assay work, 54 pseudo-random host and vein rock samples were submitted for density determination. Assay tests of core samples and channel samples indicate the presence of rare earth elements at levels that lead us to believe that further exploration in this area is warranted. Mineralization associated with the vein appears to be structurally controlled. The dominant rare earth source rock in the vein is anticipated to be monazite. Other minerals that are associated with the vein include hematite, quartz, and limonite. The sample assay results have been field checked and split-sample assay cross-checked. Six laboratory prepared split duplicates were also analyzed and overall show good agreement between the duplicates. Surface samples show a slightly higher average grade than the subsurface samples. There is very strong evidence, including historic subsurface horizontal mine shaft sampling by the Idaho Energy Resource Company (a subsidiary of Idaho Power), to conclude that the surface sampling and drill-hole vein intersections are part of the same mineralized vein. Last Chance Project representative samples were submitted for preliminary metallurgical testing. Management believes that additional metallurgical and mineralogical tests are warranted and anticipated to be conducted pending financing. These tests are used to ascertain the exact rare earth elements minerals found in the different project properties, as well as rare earth elements extractability from the minerals. Sheep Creek The Sheep Creek Project includes 12 claims on about 248 acres. The Sheep Creek Project is located approximately 30 miles NW of Salmon, ID on Forest Service Land in the Bitterroot National Forest District in Ravalli County, MT. This project is accessed by traveling north on US-93N to the Conner Cutoff Road then to the West Fork Road. All other access is by foot or helicopter. We have not performed any exploration work on this project; however, historical information indicates that this area may have concentrations of rare earth element mineralization. The main rare earth mineral in this area is believed to be monazite and ruzite, which is known to have highly anomalous concentrations of niobium, an element often found in conjunction with rare earth elements. 14 The Idaho Projects Summary.We have identified three principal projects in Idaho with several associated Prospects contained within each Project area. These include the North Fork Project, Lemhi Pass Project, and the Diamond Creek Project, all located in Lemhi County, Idaho. These projects are shown in the map at the beginning of this Properties discussion. Each of these projects have undergone exploration work. During 2012 and 2013, two diamond core drill holes were completed on the Diamond Creek Project, and channel samples were taken on the Diamond Creek and North Fork Projects. We currently hold several drilling site permits which will allow for continued exploratory core drilling through the end of 2014. For any exploration activities in 2015 and beyond, we will need to renew our existing permits. Pending full funding under our corporate financing plan, future exploration work is anticipated to include a drilling program on the North Fork Project, as well as additional geologic mapping and surface channel sampling on all three Projects. North Fork The North Fork Project includes 456 claims encompassing about 9,000 acres. The North Fork Project is located on Forest Service Land in the Salmon Challis National Forest. This Project can be accessed from Salmon, Idaho by traveling north on US-93 to the NF-30 Salmon River Road Turnoff, the final access into the project is along various unpaved, unimproved Forest Service Roads. All other access is by helicopter or foot. Within the North Fork Project, we have identified five separate prospects: BUS, Radiant, Cardinal, Jackpot, and Silver King, all shown on the map below. The North Fork Project exploration activities conducted in 2013 identified several related, but spatially separated mineralized rare earth element vein systems from compliant geologic mapping and channel sampling. The Cardinal Prospect vein has been traced for 4,323 feet along strike with channel samples returning levels of rare earth element mineralization that we intend to explore further. The Jackpot Prospect vein has been traced along the surface for 1,300 feet, but no channel sampling has been conducted. Preliminary exploration work has been done in the Radiant Prospect and included some geologic mapping and channel sampling indicating low rare earth element mineralization. Our management believes these findings warrant further exploration to determine whether commercial quantities of rare earth elements may exist in the prospects. 15 Lemhi Pass The Lemhi Pass Project includes 75 claims encompassing about 1,500 acres of land and includes the known extents of the Lucky Horseshoe and Silver Queen veins. The Lemhi Pass Project is located on Forest Service land in the Salmon-Challis National Forest. This project is located approximately 25 miles SE of Salmon, Idaho, and can be accessed by traveling south from Salmon on ID-28 until the turn off for the Agency Creek Road (Lewis and Clark Highway). The last few miles approaching the project is on unpaved, unimproved forest service roads. All other access is by foot or helicopter. Exploration activities on the Lemhi Pass Project conducted during 2013 included compliant geologic mapping and channel sampling on the veins. The channel samples taken across the vein indicated rare earth mineralization that we believe warrants further exploration. The minerals associated with the rare earth mineralization in this property are believed to be mainly monazite. Diamond Creek The Diamond Creek Project includes 29 claims encompassing more than 500 acres of land. The Diamond Creek Property is located in the Salmon-Challis National Forest district on Forest Service land. Access to the location is from Salmon, Idaho by taking highway 93 to the Forest Service Diamond Creek Road (NF-129) turn-off. The Diamond Creek FS road is an unimproved, four-wheel drive, weather-limited road. Several forest service roads branch from the NF-129 road and give additional four-wheel drive property access. All other access is by foot or helicopter. Exploration activities were undertaken on the Diamond Creek Project in 2012 and consisted of compliant core drilling and vein channel sampling. Two main mineralized vein sets were identified in the Diamond Creek Project and consists of:(i) 4 veins traced for820 feet and along a general north-south strike, with a 500 foot broad east-west, multi-vein, zone width; (ii) a set of moderately rare earth element mineralized veins intersected during the 2012 Diamond Creek drilling program with a strike length of 502 feet, 4 foot width, and intersected at a depth of 80 feet. Both vein sets have a general north/south trend and appear to be structurally controlled.Rare earth element mineralogy in this area is believed to exist primarily in monaziteand some xenotime. 16 Colorado Our mining claims in Colorado are located in Fremont, Gunnison, and Saguache Counties, and include over 600 unpatented claims encompassing more than 12,000 acres of land, which we have identified as the Powderhorn Project. The Powderhorn Project is in an area surrounding, but excluding, Iron Hill. Iron Hill is recognized as North America’s largest carbonatite deposit (a rock type known to be highly associated with rare earth element deposits worldwide). Given its proximity to Iron Hill, management believes our mining claims may contain rare earth element mineralized trends or veins. We have focused our initial exploration activities on the Powderhorn Project, which is divided into two prospects – the Satellite Prospect and the Rudolph Hill Prospect. We completed diamond core drilling on the Satellite and Rudolph Hill Prospects in 2011. Our exploration included several grab sampling traverses. Results indicate low to moderate rare earth element mineralization that requires further work to identify the exact location and dimensions (length, width and depth) of the lode. Evaluation of the Powderhorn Project is still in an early phase of investigation as mapping and detailed work has yet to be completed. All government permits and reclamation plans for continued exploration through 2014 were renewed in 2013. Final reclamation of the 2011 exploration is required within 5 years. The Rudolph Hill and Satellite Prospects are shown on the following map: Offices We lease our principal executive offices at 5600 Tennyson Parkway, Suite 240, Plano, Texas 75024-3818. The lease of this 1,588 square foot space is for a term expiring on November 30, 2016, and provides for monthly rental payments of $3,441. We also lease 5,000 square feet of office and storage space at 120 Vandervoot Street, Salmon, Idaho. The Salmon facility is used by our employees and contractors when they are involved in exploration or other activities relating to our Idaho or Montana claims and is also used to store tools, materials used in our exploratory activities, and samples collected from the claim sites. This lease provides for monthly rentals of $1,200 and expires June 3, 2014, with an option to renew for two terms of two years at a rent to be negotiated. In addition, pursuant to the Settlement Agreement and General Release dated March 15, 2013, and approved by the District Court of Clark County, Nevada, on June 5, 2013, we are obligated, under certain circumstances, to assume a lease of certain office space in Salt Lake City, Utah with a monthly rent of $6,000. We believe that our existing facilities are adequate to meet our current needs, and that suitable additional alternative spaces will be available in the future on commercially reasonable terms. 17 Competition There are a number of companies in North America that are also in the business of exploring for and mining rare earth elements. Each of these companies would be our competitor for additional mining claims in the United States and Canada and for skilled technical and mining personnel. These companies are primarily based in Canada and include Avalon Rare Metals, Inc. (TSE: AVL), Frontier Rare Earths, Inc. (TSE: FRO), Great Western Minerals Corp. (CVE: GWG), Ucore Rare Metals, Inc. (TSX-V:UCU/OTCQX:UURAF), and Matamac Explorations, Inc. (CVE: MAT), as well as Texas Rare Earth Resources, Inc. (OTCMKTS: TRER), among others. Each of these companies may have greater resources than us and may develop a commercially viable mining operation prior to us. Many of them have been in business longer than us and have established strategic partnerships and relationships that provide an advantage in the global rare earth elements market. There can be no assurance that we can explore and develop our mining prospects at a faster pace than any of our competitors or complete a “go-to-market” strategy in advance of these competitors. As a result of these factors, we may not be able to compete effectively against current and future competitors. Once we have commenced mining and processing activities, our competitors will include other actual producers of rare earth elements, including Lynas Corporation (Australia), some or all of the companies mentioned above, a number of companies in China, such as Inner Mongolia Baotou Steel Rare Earth Group, and Molycorp (United States). In order to commence mining and processing operations, it will first be necessary for us to complete our exploratory activities, prove the feasibility of a particular project, complete the permitting process, construct our facilities and enter the marketplace. To do so, it will be necessary for us to attract significant capital investments. The other mineral exploration companies noted above will also be seeking capital resources to fund their business plans. As a result, there will be significant competition for capital resources across North America. Current and Planned Exploration Projects We spent approximately $3.8 million on exploration through December 31, 2013 on our Projects discussed above. These Projects do not have any proven or probable reserves and our proposed activities are exploratory in nature. All costs incurred since the acquisition of our claims have been recorded as exploration expenses. Our exploration costs for the fiscal year 2014 are anticipated to be approximately $4.4 million, assuming we are able to raise sufficient funds for exploration. While management is actively involved in identifying sources of capital to fund our operations, there is no assurance that we will be successful in raising the needed funds. Research and Development As of the date of this filing we have had no expense related to research and development. Compliance with Government Regulation Permits and Approvals The exploration, drilling and mining industries operate in a legal environment that requires permits to conduct virtually all operations. Permits are required by local, state and federal government agencies. For example, exploration drilling on unpatented mining claims requires a permit to be obtained from the BLM. Local authorities, usually counties, also have control over mining activity. The various permits address such issues as prospecting, development, production, labor standards, taxes, occupational health and safety, toxic substances, air quality, water use, water discharge, water quality, noise, dust, wildlife impacts, as well as other environmental and socioeconomic issues. Prehistoric or Native American graves, threatened or endangered species, archeological sites or the possibility thereof, difficult access, excessive dust and important nearby water resources may all result in the need for additional permits before exploration activities can commence. 18 Prior to receiving the necessary permits to explore or mine, an operator must comply with all regulatory requirements imposed by all governmental authorities having jurisdiction over the project area. Very often, in order to obtain the requisite permits, the operator must have its land reclamation, restoration or replacement plans pre-approved. Specifically, the operator must present its plan as to how it intends to restore or replace the affected area. These requirements can cause delays or involve costly studies or alterations of the proposed activity or time frame of operations, in order to mitigate impacts. All of these factors make it more difficult and costly to operate and have a negative and sometimes fatal impact on the viability of the exploration or mining operation. Finally, it is possible that future changes in these laws or regulations could have a significant impact on our business, causing those activities to be economically reevaluated at that time. We hold permits and bonds needed for continued exploration and related reclamation. We hold numerous other permits and approvals, including a 2014 Montana State Exploration License (759) and permits from the Idaho Department of Water Quality, the U.S. Forest Service, and the BLM. Any permit that is not held at this time and that is required for future work will be obtained as needed; to date no request for permit has been denied. We have not been required to apply for any air quality permits. We cannot predict with certainty the grant dates for any permit, or if we will obtain future requested permits. Environmental, Health and Safety Matters Like all other exploration companies doing business in the United States, we are or will be subject to a variety of federal, state and local statutes, rulesand regulations relating to environmental, health and safety matters. These include “permitting” or pre-operating approval requirements designed to ensure the environmental integrity of a proposed mining facility, operating requirements designed to mitigate the effects of discharges into the environment during exploration, mining operations, and reclamation or post-operation requirements designed to remediate the lands affected by a mining facility once commercial mining operations have ceased. Once we commence mining operations, we will be subject to United States federal statutes such as the Mine Safety and Health Act, the Clean Water Act, the Clean Air Act, the National Environmental Policy Act, the Endangered Species Act, the National Forest Management Act, the Wilderness Act, and the Comprehensive Environmental Response, Compensation and Liability Act and also subject to regulations adopted and administered pursuant to those statutes by agencies of the U.S. federal government, including the Environmental Protection Agency, the Forest Service, the Bureau of Land Management, the Fish and Wildlife Service, the Army Corps of Engineers, the Montana State Health Agency, and other agencies. To the extent we locate any part of our operations on lands controlled by a state government, we will be subject their corresponding laws and regulations. The cost of compliance with these statutes and regulations cannot be calculated with any accuracy at this time but will be significant and it may be expected that the permitting process will take several years. Employees As of December 31, 2013, we had three full-time employees, two in Plano, Texas and one in Lonoke, Arkansas, and two part-time consultants – our Chief Executive Officer, Kevin M. Cassidy, who is based in New York City, New York, and our Chief Financial Officer, Mark E. Scott, who is based in Seattle, Washington and Atlanta, Georgia. None of our employees is subject to a collective bargaining agreement or represented by a trade or labor union. We believe that we have a good relationship with our employees. 19 ITEM 1A. RISK FACTORS The following are certain risk factors that could affect our business, financial position, results of operations or cash flows. These risk factors should be considered along with the forward-looking statements contained in this Annual Report on Form 10-K because these factors could cause our actual results or financial condition to differ materially from expectations. The following discussion is not an all-inclusive listing of risks although we believe these are the more material risks that we face.If any of the following occur, our business, financial position, results of operations or cash flows could be negatively affected. Risks Related to Our Financial Position and Capital Requirements We have incurred operating losses since our inception and anticipate that we will continue to incur substantial operating losses for the foreseeable future. We are an exploration stage company. To date, we have primarily focused on obtaining mining claims that are believed to contain rare earth elements and exploring for such elements. We have financed our operations exclusively through private placements of common stock and convertible debt and have incurred losses in each year since inception. We have historically incurred substantial net losses, including net losses of $17,837,262 and $6,760,541 in 2013 and 2012, respectively. From our inception in 1999 through December 31, 2013, we had an accumulated deficit in excess of $66.6 million. We do not know whether or when we will become profitable. To date, we have not commenced mining operations or generated any revenues from mining and, accordingly, we do not have a revenue stream to support our cost structure. Our losses have resulted principally from costs incurred in exploration activities, impairment and acquisition charges, legal settlements, and the issuance of company stock for consulting and employment services. Total cash losses of $3,157,163 and $58,219 in 2013 and 2012, respectively, were largely reflective of exploration activities, legal fees and consulting expenses. We anticipate that our operating losses will substantially increase over the next several years as we execute our plan to expand our exploration and mining activities. Because of the numerous risks and uncertainties associated with exploration and mining of rare earth elements, we are unable to predict the extent of any future losses or when we will become profitable, if at all. Even if we do achieve profitability, we may not be able to sustain or increase profitability on a quarterly or annual basis. Our inability to achieve and then maintain profitability would negatively affect our business, financial condition, results of operations and cash flows. Our history of net losses has raised substantial doubt regarding our ability to continue as a going concern. If we do not continue as a going concern, investors could lose their entire investment. Our history of net losses has raised substantial doubt about our ability to continue as a going concern, and as a result, our independent registered public accounting firm included an explanatory paragraph in its report on our financial statements as of and for the year ended December31, 2013 with respect to this uncertainty. We have no current source of revenue to sustain our exploration activities, and we do not expect to generate revenue until, and unless, we commence mining operations, which we do not expect to occur for several years. Accordingly, our ability to continue as a going concern will require us to seek alternative financing to fund our operations. This going concern opinion could materially limit our ability to raise additional funds through the issuance of new debt or equity securities or otherwise. Future reports on our financial statements may include an explanatory paragraph with respect to our ability to continue as a going concern. The mining industry is capital intensive, and we will require substantial additional financing to achieve our goals. A failure to obtain this necessary financing when needed could force us to delay, limit, reduce or terminate our exploration activities. Our current operating funds are less than necessary to complete all intended exploration of our prospects. As of December 31, 2013, we had cash of $2.2 million and a working capital deficit of $2.0 million. We have spent approximately $3.8 million on exploring our mining claims since acquiring them. We believe that we will continue to expend substantial resources for the foreseeable future in the exploration of our properties. These expenditures will include costs associated with exploration, permitting, landholding, and general and administrative costs. Because the outcome of our exploration activities is highly uncertain, we cannot reasonably estimate the actual amounts necessary to successfully complete the exploration of our properties. In addition, other unanticipated costs may arise. As a result of these and other factors currently unknown to us, we will need to seek additional funds, through public or private equity or debt financings or other sources, such as strategic partnerships and alliances and licensing arrangements. In addition, we may seek additional capital due to favorable market conditions or strategic considerations even if we believe we have sufficient funds for our current or future operating plans. 20 Additional funds may not be available when we need them, on terms that are acceptable to us, or at all. If adequate funds are not available to us on a timely basis, we may be required to delay, limit, reduce or terminate our exploration activities or other activities that may be necessary to commercialize our rare earth mineral deposits. Raising additional capital may cause dilution to our existing stockholders, restrict our operations or require us to relinquish rights to our mining claims. We may seek additional capital through a combination of private and public equity offerings, debt financings, strategic partnerships and alliances, and licensing arrangements. To the extent that we raise additional capital through the sale of equity or convertible debt securities, the ownership interests of existing stockholders will be diluted, and the terms may include liquidation or other preferences that adversely affect stockholder rights. Debt financing, if available, may involve agreements that include covenants limiting or restricting our ability to take certain actions, such as incurring debt, making capital expenditures or declaring dividends. If we raise additional funds through strategic partnerships and alliances and licensing arrangements with third parties, we may have to relinquish valuable rights to our mining claims, or grant licenses on terms that are not favorable to us. If we are unable to raise additional funds through equity or debt financing when needed, we may be required to delay, limit, reduce or terminate our exploration activities or grant rights to commercialize our rare earth element deposits that we would otherwise prefer to commercialize ourselves. The restatement of our financial statements may result in litigation or government enforcement actions. Any such action would likely harm our business, prospects, financial condition and results of operations. In connection with the preliminary preparation of our audited financial statements for the fiscal year ended December 31, 2013, management determined that previously issued unaudited financial statements issued for the quarterly periods ended June 30, 2013 and September 30, 2013 contained errors which were non-cash in nature. Consequently we restated our unaudited financial statements for the quarterly periods ended June 30, 2013 and September 30, 2013 and filed with the SEC restated financial statements on March 28, 2014. A description of the items restated can be found in each Amended Form 10-Q filed for the three months endedJune 30, 2013 and September 30, 2013. The restatement of our financial statements may expose us to risks associated with litigation, regulatory proceedings and government enforcement actions. In addition, securities class action litigation has often been brought against companies which have been unable to provide current public information or which have restated previously filed financial statements. Any of these actions could result in substantial costs, divert management’s attention and resources, and harm our business, prospects, results of operation and financial condition. Our management has concluded that we have material weaknesses in our internal controls over financial reporting and that our disclosure controls and procedures are not effective. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of a company’s annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. During the audit of our financial statements for the year ended December 31, 2013, our management identified material weaknesses in our internal control over financial reporting. In addition, our Chief Executive Officer and Chief Financial Officers determined as of December 31, 2013, that our disclosure controls and procedures were not effective due to the material weaknesses in our internal controls over financial reporting. If these weaknesses continue, this could result in a loss of investor confidence in the accuracy and completeness of our financial reports and other disclosures. Please see “Item 9A.Controls and Procedures” for a more detailed discussion regarding this determination by our management. 21 Risks Related to Our Business We recently settled litigation regarding the composition of our board of directors. Litigation or the actions of regulatory authorities may harm our business or otherwise distract our management. In March 2013, we entered into a Settlement Agreement settling a series of claims and counter-claims raised in September 2012 regarding the composition of our board of directors. Please see “Items 13.Certain Relationships and Related Transactions and Director Independence – Shareholder Litigation Settlement” for a detailed explanation of this litigation. Even though the litigation has terminated, the litigation caused us to incur significant expenditures and was a distraction to our management. Other substantial, complex or extended litigation could cause us to incur major expenditures and would distract our management. Lawsuits or actions could from time to time be filed against us and/or or our executive officers and directors. For example, lawsuits by employees, former employees, stockholders, partners, customers, or others, or actions taken by regulatory authorities, could be very costly and substantially disrupt our business. Such lawsuits and actions are not uncommon, and we may not be able to resolve such disputes or actions on terms favorable to us. In addition, there may not be sufficient capital resources available to defend such actions effectively, or at all. All our properties are in the exploration stage. There is no assurance that we can establish the existence of any mineral reserve on any of our properties in commercially exploitable quantities. As a result, we do not know if our claims contain rare earth elements that can be mined at a profit and face a high risk of business failure. We started exploring our mining claims in the summer of 2011 and have not yet established that such claims contain any proved or probable reserves of rare earth elements or whether commercially viable quantities of rare earth elements exist. The lack of identified reserves of rare earth elements on our mining claims could prohibit us from development of, a sale of, or joint venture arrangement with respect to, our mining claims. If we are unable to develop, sell or enter into a joint venture arrangement with respect to our mining claims, we will not be able to realize any profit from our mining claims which would materially adversely affect our financial position and results of operations. If rare earth elements are identified in commercially viable quantities on our mining claims, there is still the risk that identified deposits can be mined at a profit. This depends on many factors, including: the particular attributes of the deposit, such as size, grade and proximity to infrastructure; operating costs and capital expenditures required to start mining a deposit; the availability and cost of financing; the price of the rare earth elements (which is highly volatile); and government regulations, including regulations relating to prices, taxes, royalties, land use, importing and exporting of minerals and environmental protection. Accordingly, we have no way to evaluate the likelihood that our business will be successful. There is no history upon which to base any assumption as to the likelihood that we will prove successful in locating and mining commercially viable quantities of rare earth elements from our mining claims. Therefore, we cannot provide any assurance that we will generate any operating revenues or ever achieve profitable operations. Exploring for rare earth elements is an inherently speculative activity. There can be no assurance that our existing or future mining claims will be successfully placed into production, produce rare earth elements in commercial quantities or otherwise generate operating earnings. If we are unsuccessful in addressing these risks, our business will most likely fail. We are a junior exploration company with no operating mining activities, and we may never have the financial resources or in-house capabilities needed for successful mining operations. Our primary business is exploring for rare earth elements. Should we identify commercially viable quantities of rare earth elements, we will need to commence mining operations which are capital intensive. Accordingly, we will need to seek additional capital through debt or equity financing to conduct mining operations or venture with another entity to mine our prospects or operate mining facilities on our behalf, or sell or lease our mining claims to third parties. Mine development projects typically require a number of years and significant expenditures during the development phase before production is possible. Such projects could experience unexpected problems and delays during development, construction and the start-up of mining operations. Mining operations in the United States are subject to many different federal, state and local laws and regulations, including stringent environmental, health and safety laws. If and when we assume operational responsibility for mining on our properties, it is possible that we will be unable to comply with current or future laws and regulations, which can change at any time. It is possible that changes to these laws will be adverse to any potential mining operations. Moreover, compliance with such laws may cause substantial delays and require capital outlays in excess of those anticipated, adversely affecting any potential mining operations. Our future mining operations, if any, may also be subject to liability for pollution or other environmental damage. It is possible that we will choose to not be insured against this risk because of high insurance costs or other reasons. 22 Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of REEs may not result in the discovery of REE deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration do not reveal viable commercial mining, we may decide to abandon our claim and acquire new claims for new exploration. The acquisition of additional claims will be dependent upon us possessing capital resources at the time in order to purchase such claims. If no funding is available, we may be forced to abandon our operations. The legal title to our mining claims may be challenged. We are not insured against any such challenges, impairments or defects to our mining claims. Our mining claims are primarily unpatented lode mining claims located on federal lands owned by the United States government and maintained in accordance with the federal General Mining Law of 1872, as amended. Unpatented lode mining claims are unique property interests and are generally considered to be subject to greater title risk than other real property interests because the validity of unpatented mining claims is often uncertain. This uncertainty arises, in part, out of the complex federal and state laws and regulations with which the owner of an unpatented mining claim must comply in order to locate and maintain a valid claim. If we discover real earth elements mineralization that is close to the claim boundaries, it is possible that some or all of the mineralization may occur outside the boundaries of our claims. In such a case, we would not have the right to extract those elements and the associated minerals. The uncertainty resulting from not having title opinions for all of our mining claims or having detailed claim surveys with respect to all of our mining claims leaves us exposed to potential title defects. Defending challenges to our mining claims would be costly, and may divert funds that could otherwise be used for exploration activities and other business purposes. In addition, unpatented lode mining claims are always subject to possible challenges by third parties or contests by the federal government, which, if successful, may prevent us from exploiting any discovery of commercially extractable gold. Challenges to our title may increase our costs of operation or limit our ability to explore on certain portions of our property. We are not insured against challenges, impairments or defects to our property title. Estimates of mineralized material are based on interpretation and assumptions and may yield less mineral production under actual conditions than is currently estimated. Unless otherwise indicated, estimates of mineralized material presented in our press releases and regulatory filings are based upon estimates made by our consultants and us. When making determinations about whether to advance any of our projects to development, we must rely upon such estimated calculations as to the mineralized material on our properties. Until mineralized material is actually mined and processed, it must be considered an estimate only. These estimates are imprecise and depend on geological interpretation and statistical inferences drawn from drilling and sampling analysis, which may prove to be unreliable. We cannot assure you that these mineralized material estimates if and when determined will be accurate or that this mineralized material can be mined or processed profitably. Any material changes in estimates of mineralized material will affect the economic viability of placing properties into production and such properties’ return on capital. There can be no assurance that minerals recovered in small scale metallurgical tests will be recovered at production scale. 23 The success of our business will depend, in part, on the establishment of new uses and markets for rare-earth elements. The success of our business will depend, in part, on the establishment of new markets for certain rare-earth elements that may be in low demand. The success of our business depends on creating new markets and successfully commercializing rare-earth elements in existing and emerging markets. Any unexpected costs or delays in the exploration and development of our mining claims could have a material adverse effect on our financial condition or results of operations. If we are unable to hire qualified personnel, our business and financial condition may suffer. Although we do not know that any key employee has plans to retire or leave our company, our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. In this regard, we have limited resources and as such we may not able to provide an employee with the same amount of compensation that he or she would likely receive at a larger company and, as a result, we may face difficulty in finding qualified employees.The inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on our ability to conduct our business and as such can impair our operations. We may encounter difficulties in managing our growth and expanding our operations successfully. As we seek to advance our exploration activities, we will need to expand our internal capabilities or contract with third parties to provide these capabilities for us. As our operations expand, we expect that we will need to manage additional relationships with various strategic partners and other third parties. Future growth will impose significant added responsibilities on members of management. Our future financial performance and our ability to commercialize our rare earth elements claims and to compete effectively will depend, in part, on our ability to manage any future growth effectively. To that end, we must be able to manage our exploration and commercialization efforts effectively and hire, train and integrate additional management, administrative and technical personnel. The hiring, training and integration of new employees may be more difficult, costly and/or time-consuming for us because we have less resources than a larger organization. We may not be able to accomplish these tasks, and our failure to accomplish any of them could prevent us from successfully growing. Risks Related to Our Industry We may be adversely affected by fluctuations in demand for, and prices of, rare earth products. Because our primary source of revenue is the sale of rare earth minerals and products, changes in demand for, and the market price of, rare earth minerals and products could significantly affect our profitability. The value and price of our stock and our financial results may be adversely affected by declines in the prices of rare earth minerals and products. Rare earth minerals and product prices fluctuate and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the relative value of the U.S. dollar against foreign currencies on the world market, global and regional supply and demand for rare earth minerals and products, and the political and economic conditions of countries that produce rare earth minerals and products. According to the Congressional Research Report on Rare Earth Elements dated December 16, 2013, prices of rare earth elements rose rapidly in 2010 and 2011 but declined in the first half of 2012 and declined further by the second quarter in 2013. In contrast, extended periods of high commodity prices may create economic dislocations that may be destabilizing to rare earth minerals supply and demand and ultimately to the broader markets. Periods of high rare earth mineral market prices generally are beneficial to our financial performance. However, strong rare earth mineral prices, as well as real or perceived disruptions in the supply of rare earth minerals, also create economic pressure to identify or create alternate technologies that ultimately could depress future long-term demand for rare earth minerals and products, and at the same time may incentivize development of otherwise marginal mining properties. We believe this occurred recently, when rising prices in 2011 and the first half of 2012 prompted such industrial substitution. For example, automobile manufacturers have recently announced plans to develop motors for electric and hybrid cars that do not require rare earth metals due to concerns about the available supply of rare earths. If the automobile industry or other industries reduce their reliance on rare earth products, the resulting change in demand could have a material adverse effect on our business. 24 Conditions in the rare earth industry have been, and may continue to be, extremely volatile, which could have a material impact on our company. Conditions in the rare earth elements industry have been extremely volatile, and prices, as well as supply and demand, have been significantly impacted by a number of factors, principally changes in economic conditions and demand for rare earth materials and changes, or perceived changes, in Chinese quotas for export of rare earth elements. If conditions in our industry remain volatile, our stock price may continue to exhibit volatility as well. In particular, if prices or demand for rare earths were to decline, our stock price would likely decline, and this could also impair our ability to find purchasers for our products at prices acceptable to us. The potential for profitability of our operations, the value of our mining claims and our ability to raise funding to conduct continued exploration and development, if warranted, are directly related to the market price of rare earth elements. Any future decision to put a mine into production and to commit the funds necessary for that purpose must be made long before the first revenue from production would be received.A decrease in the price of rare earth elements may prevent our mining claims from being economically mined or result in the write-off of assets whose value is impaired as a result of lower rare earth element prices. The volatility of mineral prices represents a substantial risk, which no amount of planning or technical expertise can fully eliminate.In the event that rare earth element prices decline or remain low for prolonged periods of time, we might be unable to develop our properties, which may adversely affect our results of operations, financial performance and cash flows. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for economically viable amounts of rare earth elements and other minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. Certain risks remains regarding any undisclosed or unknown liabilities associated with the assets may remain with respect to the assets acquired by us in connection with the merger transactions with Seaglass Holding Corp. and U.S. Rare Earths, Inc., a Delaware corporation. The payment of any claims with respect to such assets may have a material adverse effect on our financial position. Weather and location challenges may restrict and delay our work on our properties. Snow or rain or other inclement weather could restrict and delay work on the properties to a significant degree. Our properties are located in relatively remote locations, which create additional transportation and energy costs and challenges. Market forces or unforeseen developments may prevent us from obtaining the supplies and equipment necessary to explore for rare earth elements. Mineral exploration, in general, is a very competitive business. Competitive demands for contractors and unforeseen shortages of supplies and/or equipment could result in the disruption of our planned exploration activities. Current demand for exploration drilling services, equipment and supplies is robust and could result in suitable equipment and skilled manpower being unavailable at scheduled times for our exploration program. Fuel prices are extremely volatile as well. We will attempt to locate suitable equipment, materials, manpower and fuel if sufficient funds are available. If we cannot find the equipment and supplies needed for our various exploration programs, we may have to suspend some or all of them until equipment, supplies, funds and/or skilled manpower become available. Any such disruption in our activities may adversely affect our exploration activities and financial condition. 25 As we face intense competition in the rare-earth elements industry, we will have to compete with our competitors for financing and for qualified managerial and technical employees. We compete with other exploration and mining companies for the exploration and commercialization of a limited number of exploration rights. Our competitors may have greater financial resources, as well as other strategic advantages to maintain, improve and possibly expand their facilities. Additionally, the Chinese producers have historically been able to produce at relatively low costs due to domestic economic factors. As a result of this competition, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our exploration and development programs may be slowed down or suspended. Risks Related to Regulation Our business is subject to extensive environmental regulations that may make exploring, mining or related activities prohibitively expensive, and which may change at any time. All of our operations are subject to extensive environmental regulations that can substantially delay exploration and make exploration expensive or prohibit it altogether. We may be subject to potential liabilities associated with the pollution of the environment and the disposal of waste products that may occur as the result of exploring and other related activities on our properties. We may have to pay to remedy environmental pollution, which may reduce the amount of money that we have available to use for exploration or other activities, and adversely affect our financial position. If we are unable to fully remedy an environmental problem, we might be required to suspend operations or to enter into interim compliance measures pending the completion of the required remedy. If a decision is made to mine our properties and we retain any operational responsibility for doing so, our potential exposure for remediation may be significant, and this may have a material adverse effect upon our business and financial position. We have not purchased insurance for potential environmental risks (including potential liability for pollution or other hazards associated with the disposal of waste products from our exploration activities) and such insurance may not be available to us on reasonable terms or at a reasonable price. All of our exploration activities may be subject to regulation under one or more local, state and federal environmental impact analyses and public review processes. It is possible that future changes in applicable laws, regulations and permits or changes in their enforcement or regulatory interpretation could have significant impact on some portion of our business, which may require our business to be economically re-evaluated from time to time. These risks include, but are not limited to, the risk that regulatory authorities may increase bonding requirements beyond our financial capability. Inasmuch as posting of bonding in accordance with regulatory determinations is a condition to the right to operate under all material operating permits, increases in bonding requirements could prevent operations even if we are in full compliance with all substantive environmental laws. We may be required to post a substantial bond under various laws relating to mining and the environment and may in the future be required to post a larger bond to pursue additional activities. For example, we must provide BLM additional financial assurance (reclamation bonds) to guarantee reclamation of any new surface disturbance required for drill roads, drill sites, or mine expansion. We have a total of approximately $25,000 deposited with government agencies to insure work against reclamation of our 2013 and 2014 exploration activities. 26 The government licenses and permits which we need to explore our mining claims may take too long to acquire or cost too much to enable us to proceed with exploration. In the event that we conclude that rare earth element deposits located on our claims can be profitably mined, or discover other commercially exploitable deposits, we may face substantial delays and costs associated with securing the additional government licenses and permits that could preclude our ability to develop the mine. Exploration activities usually require the granting of permits from various governmental agencies. For example, exploration drilling on unpatented mining claims requires a permit to be obtained from the BLM, which may take several months or longer to grant the requested permit. Depending on the size, location and scope of the exploration program, additional permits may also be required before exploration activities can be undertaken. Prehistoric or Native American graves, threatened or endangered species, archeological sites or the possibility thereof, difficult access, excessive dust and important nearby water resources may all result in the need for additional permits before exploration activities can commence. As with all permitting processes, there is substantial uncertainty about when and if the permits will be issued. There is the risk that unexpected delays and excessive costs may be experienced in obtaining required permits. The needed permits may not be granted, could be challenged by third parties that could result in protracted litigation that could cause substantial delays, or may be granted in an unacceptable timeframe or cost too much. Additionally, proposed mineral exploration and mining projects can become controversial and be opposed by nearby landowners and communities, which can substantially delay and interfere with the permitting process. Delays in or inability to obtain necessary permits would result in unanticipated costs, which may result in serious adverse effects upon our business. Land reclamation requirements with respect to the properties on which our mining claims are located may be burdensome and expensive. We are currently subject to land reclamation requirements with respect to our exploration activities and will be subject to far more extensive and burdensome reclamation requirements if we are successful with proceeding with our planned mining activities. Typically, mine reclamation plans require permanent controls of potentially deleterious effluents, treatment of ground and surface water to drinking water standards and reestablishment of pre-disturbance land forms and vegetation.It is conceivable that reclamation requirements imposed in mine permits could be sufficiently burdensome to preclude profitable operation. Future changes in existing laws or the creation of new laws could significantly add to the cost of conducting our business or prevent us from doing so altogether. Members of the U.S. Congress have in the past introduced bills which would supplant or alter the provisions of the Mining Law of 1872.If enacted, such legislation could change the cost of holding unpatented mining claims and could significantly impact our ability to develop mineralized material on our claims.Such bills have proposed among other things to either eliminate or greatly limit the right to a mineral patent and to impose a federal royalty on production from unpatented mining claims.Passage of such a bill could have a dramatic negative effect on our ability to operate or could prevent it altogether. Similarly, there have been several efforts in the federal legislature to introduce and pass enhanced regulation focused upon climate changes and other environmentally focused issues.While we are unable to predict the course of future environmental regulation, it seems certain to become more stringent and this will affect our ability to operate profitably. 27 Risks Related to Our Common Stock Our executive officers and directors maintain significant influence over matters submitted to stockholders for approval. As of March 31, 2014, our executive officers and directors, in the aggregate, beneficially own shares representing approximately 44.2% of our common stock. Beneficial ownership includes shares over which an individual or entity has investment or voting power and includes shares that could be issued upon the exercise of options and warrants within 60 days after the date of determination. As a result, if these persons were to choose to act together, they would be able to significantly influence all matters submitted to our stockholders for approval, as well as our management and affairs. For example, these persons, if they choose to act together, could significantly influence the election of directors and approval of any merger, consolidation or sale of all or substantially all of our assets. This concentration of voting power could delay or prevent an acquisition of us on terms that other stockholders may desire. There is currently a very limited trading market for our common stock, and we cannot ensure that one will ever develop or be sustained. Our shares of common stock are very thinly traded. Only a small percentage of our common stock is available to be traded and is held by a small number of holders. As a result, the price, if traded, may not reflect our actual or perceived value. There can be no assurance that there will be an active market for our common stock either now or in the future. The market liquidity of our common stock will be dependent on the perception of our operating business, among other things. We may, in the future, take certain steps, including utilizing investor awareness campaigns, press releases, road shows and conferences to increase awareness of our business, and any steps that we might take to bring us to the awareness of investors may require that we compensate consultants with cash and/or stock. There can be no assurance that there will be any awareness generated or that the results of any efforts will result in any impact on our trading volume. Consequently, investors may not be able to liquidate their investment or liquidate it at a price that reflects the value of the business, and trading may be at an inflated price relative to the performance of our company due to, among other things, availability of sellers of our shares. If a market should develop, the price may be highly volatile. Because there may be a low price for our common stock, many brokerage firms or clearing firms may not be willing to effect transactions in the securities or accept our shares for deposit in an account. Even if an investor finds a broker willing to effect a transaction in the shares of our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of low priced shares of common stock as collateral for any loans. We may be unable to list our common stock on the NYSE MKT or on any other securities exchange. Trading in our common stock continues to be conducted on the OTCQB in the over-the-counter market, and our common stock currently does not meet all of the requirements for initial listing on a registered stock exchange. Although we have applied to list our common stock on the NYSE MKT, we cannot assure you that we will be able to meet the initial listing standards, including the minimum bid price per share and minimum capitalization requirements, or that we will be able to maintain a listing of our common stock on either of those markets or any other trading venue. Until such time as we qualify for listing on the NYSE MKT or another trading venue, our common stock will continue to be quoted on the OTCQB. The price of our common stock is volatile, which may cause investment losses for our stockholders. The market for our common stock is highly volatile, having ranged from a low of $1.15 to a high of $4.35on the OTCQB during the 12-month period ended December 31, 2013. The trading price of our common stock on the OTCQB is subject to wide fluctuations in response to, among other things, quarterly variations in operating and financial results, and general economic and market conditions. In addition, statements or changes in opinions, ratings, or earnings estimates made by brokerage firms or industry analysts relating to our market or relating to us could result in an immediate and adverse effect on the market price of our common stock. The highly volatile nature of our common stock price may cause investment losses for our stockholders. In the past, securities class action litigation has often been brought against companies following periods of volatility in the market price of their securities. If securities class action litigation is brought against us, such litigation could result in substantial costs while diverting management’s attention and resources. 28 Shares eligible for future sale may adversely affect the market. From time to time, certain of our stockholders may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144 promulgated under the Securities Act, subject to certain limitations. In general, pursuant to amended Rule 144, non-affiliate stockholders may sell freely after six months subject only to the current public information requirement. Affiliates may sell after six months subject to the Rule 144 volume, manner of sale (for equity securities), current public information, and notice requirements. Any substantial sales of our common stock pursuant to Rule 144 may have a material adverse effect on the market price of our common stock. If our common stock remains subject to the SEC's penny stock rules, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. Unless our securities are listed on a national securities exchange, or we have net tangible assets of $5,000,000 or more and our common stock has a market price per share of $5.00 or more, transactions in our common stock will be subject to the SEC's "penny stock" rules. If our common stock remains subject to the "penny stock" rules promulgated under the Securities Exchange Act of 1934, or the Exchange Act, broker-dealers may find it difficult to effectuate customer transactions and trading activity in our securities may be adversely affected. Under these rules, broker-dealers who recommend such securities to persons other than institutional accredited investors must: o make a special written suitability determination for the purchaser; o receive the purchaser's written agreement to the transaction prior to sale; o provide the purchaser with risk disclosure documents which identify certain risks associated with investing in "penny stocks" and which describe the market for these "penny stocks" as well as a purchaser's legal remedies; and o obtain a signed and dated acknowledgment from the purchaser demonstrating that the purchaser has actually received the required risk disclosure document before a transaction in a "penny stock" can be completed. As a result, if our common stock becomes or remains subject to the penny stock rules, the market price of our securities may be depressed, and you may find it more difficult to sell our securities. Financial Industry Regulatory Authority, Inc., or FINRA, sales practice requirements may limit a shareholder’s ability to buy and sell our common stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 29 Our common stock could be further diluted as the result of the issuance of additional shares of common stock, convertible securities, warrants or options. In the past, we have issued common stock, convertible securities (such as convertible debentures) and warrants in order to raise money. We have also issued stock and warrants as compensation for services and incentive compensation for our employees and directors. We have shares of our common stock reserved for issuance upon the exercise of certain of these securities and may increase the shares reserved for these purposes in the future. Our issuance of additional shares of our common stock, convertible securities, options and warrants could affect the rights of our stockholders, could reduce the market price of our common stock or could result in adjustments to exercise prices of outstanding warrants (resulting in these securities becoming exercisable for, as the case may be, a greater number of shares of our common stock), or could obligate us to issue additional shares of common stock to certain of our stockholders. Our articles of incorporation allow for our board to create new series of preferred stock without further approval by our stockholders, which could adversely affect the rights of the holders of our common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing stockholders. We do not anticipate paying any cash dividends on our capital stock in the foreseeable future. We have never declared or paid cash dividends on our capital stock. We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business, and we do not anticipate paying any cash dividends on our capital stock in the foreseeable future. In addition, the terms of any future debt agreements may preclude us from paying dividends. As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. We have limited insurance coverage and may incur losses in excess of any claims which we are obligated to pay. We have limited director and officer insurance and commercial insurance policies. Any significant claims against us from operations, shareholder litigation or other disputes in excess of our insurance coverage would have a material adverse effect on our business, financial condition and results of operations. ITEM1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM3.LEGAL PROCEEDINGS We are currently not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not in the ordinary course of business or otherwise material to the financial condition of our business. None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. ITEM 4.MINE SAFETY DISCLOSURE Pursuant to Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection, issuers that are operators, or that have a subsidiary that is an operator, of a coal or other mine in the United States are required to disclose in their periodic reports filed with the SEC information regarding specified health and safety violations, orders and citations, related assessments and legal actions, and mining-related fatalities from the Federal Mine Safety and Health Administration, or MSHA, under the Federal Mine Safety and Health Act of 1977, or the Mine Act. During the year ended December 31, 2013, we did not have any projects that were in production and as such, were not subject to regulation by MSHA under the Mine Act. 30 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock is currently quoted on the OTCQB under the symbol “UREE.” We have applied for the listing of our common stock on the NYSE MKT. No assurance can be given that our application will be approved. The following table sets forth the range of the high and low sale prices of the common stock for the periods indicated: Quarter Ended High Low March 31, 2014 $ $ March 31, 2013 $ $ June 30, 2013 $ $ September 30, 2013 $ $ December 31, 2013 $ $ March 31, 2012 $ $ June 30, 2012 $ $ September 30, 2012 $ $ December 31, 2012 $ $ As of March 31, 2014, the closing price of our common stock was $2.75 per share. Holders As of March 31, 2014, there were 32,188,934 shares of common stock outstanding held by approximately 108 stockholders of record. This number does not include beneficial owners whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Dividend Policy We have never paid any cash dividends and intend, for the foreseeable future, to retain any future earnings for the development of our business. Our future dividend policy will be determined by the board of directors on the basis of various factors, including our results of operations, financial condition, capital requirements and investment opportunities. Recent Sales of Unregistered Securities During the three months ended December 31, 2013, we made the following sales of unregistered equity securities: 31 On October 7, 2013, we issued 3,000,000 shares of our common stock to Kevin Cassidy, our Chief Executive Officer, as compensation for consulting services rendered in connection with the settlement of our stockholder litigation. Please see “Item 13.Certain Relationships and Related Transactions, and Director Independence” for a discussion of the stockholder litigation and the settlement of such litigation. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section 4(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. On November 19, 2013, a holder of a warrant exercised a warrant on a cashless basis resulting in the issuance of 40,000 shares of our common stock. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section 4(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. On November 26, 2013, we issued 50,000 shares of our common stock to a consultant for investor relations services and have agreed to issue an additional 50,000 shares of our common stock on March 6, 2014 unless our agreement with the consultant is terminated earlier. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section 4(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. On December 6, 2013, we issued 250,000 shares of our common stock to a consultant for investor marketing services. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section 4(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. On December 30, 2013, we awarded an aggregate of 2,400,000 shares of our common stock to certain directors. The shares of common stock vest annually over four years. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section 4(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. During the three months ended December 31, 2013, we issued 710,000 restricted shares of our common stock for $1,750,000 to five investors. The securities above were offered and sold pursuant to an exemption from the registration requirements under Section 4(2) of the Securities Act since, among other things, the transactions did not involve a public offering and the securities were acquired for investment purposes only and not with a view to or for sale in connection with any distribution thereof. Purchases of Equity Securities by the Issuer We did not repurchase any of our shares of common stock or other equity securities in the year ended December 31. 2012. During the year ended December 31, 2013, we entered into a number of repurchase agreements with various holders of our common stock. Several of these agreements were in connection with the settlement of the stockholder litigation described in “Item 13.Certain Relationships and Related Transactions, and Director Independence – Stockholder Litigation Settlement.” The following table summarizes repurchases of our common stock by calendar quarter during the year ended December 31, 2013. Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plan or Program Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs January 1, 2013 to March 31, 2013 April 1, 2013 to June 30, 2013 July 1, 2013 to September 30, 2013 $ - - October 1, 2013 to December 31, 2013 $ - - Represents privately negotiated repurchases of shares of common stock from our stockholders. 32 ITEM6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read together with our financial statements and the related notes appearing elsewhere in this Annual Report on Form 10-K. This discussion contains forward-looking statements reflecting our current expectations that involve risks and uncertainties. See “Cautionary Note Regarding Forward-Looking Statements and Other Information” for a discussion of the uncertainties, risks and assumptions associated with these statements. Actual results and the timing of events could differ materially from those discussed in our forward-looking statements as a result of many factors, including those set forth under “Risk Factors” and elsewhere in this prospectus. Current Assets and Operations We are a rare earth elements exploration company seeking to identify and ultimately mine commercially-viable sources of domestic rare earth elements. We hold over 1,300 unpatented lode mining claims located on approximately 25,000 acres of land in Idaho, Montana and Colorado. In Idaho and Montana our claims are located in the Lemhi Pass Mineral Trend in Lemhi County, Idaho, and Beaverhead and Ravalli Counties, Montana. The claims are grouped into Prospects that include Lemhi Pass, Diamond Creek, North Fork, Last Chance and Sheep Creek. In Colorado, the claims include the Powderhorn Prospect in Gunnison County, and Wet Mountain Prospect in Fremont and Custer Counties. Our operations are exploratory in nature. We currently do not have any producing properties and further exploration will be required before a final evaluation as to the economic and practical feasibility of any of our properties is determined. As a result, we are considered an exploration stage company under SEC criteria because it has not demonstrated the existence of proven or probable reserves at our properties. Accordingly, as required under SEC guidelines and U.S. GAAP for companies in the exploration stage, all of our investment in mining properties to date has been expensed as incurred and therefore does not appear as assets on our balance sheet. We expect exploration expenditures will continue during 2014 and subsequent years provided that sufficient working capital is available from financing sources. We expect to remain as an exploration stage company for the foreseeable future. We will not exit the exploration stage until such time as we demonstrate the existence of proven or probable reserves that meet SEC guidelines. In addition, unless rare earth elements mineralized material is classified as proven or probable reserves, all expenditures for exploration and development will continue to be expensed as incurred. 33 Our principal source of liquidity for the next several years will be the continued raising of capital through the issuance of equity or debt securities. We plan to raise funds for each step of our projects and as each step is successfully completed, raise the capital for the next phase. We believe this approach will reduce the cost of capital as compared to trying to raise all the capital for our anticipated funding needs at once. However, since our ability to raise additional capital will be affected by many factors, most of which are not within our control (see “Item 1A.Risk Factors”), no assurance can be given that we will in fact be able to raise the additional capital as is needed. Discontinuation of Media Business Operations Our media business operated at a loss in each of the calendar years ended December 31, 2013 and 2012, before taxes. The amount of the pre-tax loss was $57,942 in 2013 and $186,788 in 2012. For that reason, management has determined to exit the advertising business and focus on the rare earths business. On January 11, 2014, we entered into a binding letter of intent to sell the common stock of Media Depot, Inc. and certain of our related media assets to Michael D. Parnell, our former chief executive officer and director. Negotiations are proceeding to finalize definitive documents for the sale of the media business to an affiliate of Mr. Parnell effective January 1, 2014. We expect to close this transaction during the second quarter of 2014.We do not believe there is any effect on income taxes from the classification of the media business as a discontinued operation as a result of ongoing operating losses, the uncertainty of future profitability and limitations on the utilization of net operating loss carry-forwards. 34 Results of Operations The following table presents certain consolidated statement of operations information and presentation of that data as a percentage of change from year-to-year. Years Ended December 31, $ Variance % Variance Revenue $
